DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 2 has been canceled. Claims 1, 3-26 remain pending. 
Applicant's arguments filed 3-15-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
Applicants elected Group I, claims 1-11, 15, 17, with traverse in the reply filed on 7-22-20. Groups II and III were recombined with Group I as far as they relate to cells in vitro and methods of modulating gene expression of cells in vitro. Claims 23-26 remain withdrawn. Claims 1, 3-22 remain under consideration as they relate to in vitro embodiments. Claims 12-22 are not under consideration as they relate to in vivo embodiments. 
Specification
The amendment to the title suggested 3-15-21 is noted; however, the title will still have to be changed to more closely reflect the claimed subject matter, i.e. ---CONSTRUCT WITH A NOVEL INDUCIBLE PROMOTER---. 
Claim objections
The abbreviations in claim 1 require significant clarification that effect the clarity and patentability of the promoter in claim 1. The term “ATF” should be spelled out 
Claim 1 erroneously uses the phrase “selected form the group”. 
Claim 1 repeats and confuses the abbreviations which confounds the claim. CARE appears to be the abbreviation for C/EBP-ATF responsive element and should be in parentheses, i.e. ---C/EBP-ATF responsive element (CARE)---. However, what does What does ATF4 stand for? What does C/EBP-ATF stand for? Once the abbreviation has been established, it should be used in line 9. 
Use of “consisting of a transcription site… …transcription start complex” is unclear because it is already defined in the specification as such. Moreover, “the transcription start complex” does not have the same meaning as “TATA-box”; therefore, using “TATA-box” in parentheses is inappropriate. The second element of the “minimal promoter” should be written clearly as ---a sequence capable of binding a transcription start complex--- or ---a TATA-box--- but not both. 
The structure of the “inducible promoter” in claim 1 can be written more clearly as ---an inducible promoter consisting of: a minimal promoter of a thymidine kinase (TK), cytomegalovirus (CMV), or heat shock protein (HSP) gene; and 

The structure of the construct can be written more clearly as: 
---a nucleic acid sequence encoding a protein operably linked to an inducible promoter consisting of: a minimal promoter of a thymidine kinase (TK), cytomegalovirus (CMV), or heat shock protein (HSP) gene; and 
an [ATF4-binding CARE] that has a nucleic acid sequence selected from the group consisting of SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, and SEQ ID NO: 6---, 
wherein the promoter is inducible by an amino acid deficiency. 
The phrase “comprising said one or nucleic acid” in item b) of claim 16 should be ---comprising one or more nucleic acid of claim 1---
Priority
The concept of six CARE regulatory sequences that are SEQ ID NO: 2-6 in claim 1 (original claim 2) is not present in the claims or elsewhere in priority document 1103392 filed in France on 11/8/11 or PCT/EP2012/004610 filed 11-6-12 (now WO 2013068096 5-16-13). Accordingly, the concept in claim 1 has a priority date of 5-8-14, the filing date of parent application 14/357160. 
The concept of a peptide signal upstream of the coding sequence in claim 8 is not present in the claims or elsewhere in priority document 1103392 filed in France on 11/8/11 or PCT/EP2012/004610 filed 11-6-12 (now WO 2013068096 5-16-13). 
Claim Rejections - 35 USC § 112
Enablement
Claims 12-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a nucleic acid construct comprising a nucleic acid sequence encoding a protein operably linked to an inducible promoter consisting of SEQ ID NO: 2, 3, 4, 5, or 6 and a minimal TK promoter, wherein the inducible promoter is inducible by an amino acid deficiency and an isolated mammalian cell containing the construct does not reasonably provide enablement for mammalian cells in vivo containing the construct (12-14), a pharmaceutical for use in vivo (15), a kit with instructions for treatment or prevention of disease (16, 17), using the construct in a mammalian cell in vivo (18-26), or using the construct in a mammal with disease (25).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claims 12-14 are drawn to mammalian cells containing the construct of claim 1 and encompass cells in vitro or in vivo. Claim 15 is drawn to a pharmaceutical comprising the construct of claim and encompasses using it in vivo. Claims 16 and 17 are drawn to a kit comprising the construct with instructions for treatment or prevention of disease. Claims 18-26 are methods of using the construct in a mammalian cell and encompass in vivo embodiments, specifically in a mammal with disease (25). 

State of the Art
Gene Therapy
The specific combination of vector, promoter, route of administration, type of cancer, and level of expression required to target and treat the cancer using gene therapy were unpredictable at the time of filing. 
Shoji (Current Pharmaceutical Design, 2004, Vol. 10, pg 785-796) characterized the current state of the art as the "tragic failure of gene therapy" because of poor delivery of gene based-medicines due to the lack of an appropriate vector that "fulfills the necessary requirements, including high transfection efficiency, non-toxicity, non-pathogenicity, non- immunogenicity, [and] non-tumorgenicity."
Many gene therapy references since the time of filing acknowledge the unpredictability by summarizing gene therapy protocols in 2004 as evidence by Kaufmann (EMBO Mol. Med, 2013, pg 1642-1661) who summarized gene therapy clinical trials from 1995-2013 on pg 1645 in Table 1. This is also confirmed by Ahmed (Frontiers in Oncology, Nov. 2012, pg 1-7) who taught “Effective approaches to gene therapy depend on the ability to deliver therapeutic genes to target cells. The ability to efficiently transduce tumors with effective levels of therapeutic genes has been identified as a fundamental barrier to effective cancer gene therapy (Herrmann, 1995; Waehler et al., 2007).” The point is that all gene therapy protocols before, during, and after the time of filing require a specific combination of vector, route of 
Cancer gene therapy
Lo (“Cancer-specific gene therapy, 2005, Vol. 54, pg 233-255) taught: In some cases, tumor specific promoters are required to target specific cancers (“To achieve tumor-specific expression, cancer-specific vectors are generally composed of promoters, enhancers, and/or 50 -UTR that are responsive to tumor-specific transcription factors. A number of cancer-specific promoters have been reported, such as those of probasin, human telomerase reverse transcriptase, survivin, ceruloplasmin, HER-2, osteocalcin, and carcinoembryonic antigen” pg 236, lines 1-6). “As cancerous cells of different origins vary significantly in their genetic, transcriptional/translational, and cellular profiles, the success of a cancer gene therapy will not be promised unless it is carefully designed based on the biology of a specific tumor type” (pg 236, 2nd para). Lo concludes: “As cancerous cells of different origins vary significantly in their genetic, transcriptional/translational, and cellular profiles, the success of a cancer gene therapy will not be promised unless it is carefully designed based on the biology of a specific tumor type.” (last section of abstract). The biology of tumors and cancer gene therapy design have not changed since 2005; therefore, Lo still represents the art of targeting cancer using gene therapy at the effective time of filing (11-8-11). 
Duarte (Cancer Letters, 2012, Vol. 324, pg 160-170) taught suicide gene therapy of cancer was limited to direct injection of a vector encoding a suicide gene into tumors followed by intravenous administration of a prodrug such that the prodrug becomes toxic in the tumor as a result of suicide gene expression (pg 161, Table 1). 
Cihova (Mol. Pharmaceutics, 2011, Vol. 8, pg 1480-1487) taught mesenchymal stem cells (MSC) containing a vector encoding a suicide gene home to certain tumors (not in the brain or eye) and are able to be administered intravenously or intramuscularly to treat tumors upon administering prodrug.
Zargoulidis (Therapeutic Delivery, Aug. 23, 2012, Vol. 3, No. 8, pg 919) 
Ahmed (cited above; Frontiers in Oncology, Nov. 2012, pg 1-7) taught “Effective approaches to gene therapy depend on the ability to deliver therapeutic genes to target cells. The ability to efficiently transduce tumors with effective levels of therapeutic genes has been identified as a fundamental barrier to effective cancer gene therapy (Herrmann, 1995; Waehler et al., 2007).”
Zhang (Chinese Anti-Cancer Association, 2011, Vol. 30, no. 3, pg 182-188) taught: “Although a wide variety of tumor gene therapies have been investigated, the clinical applications of these strategies have not progressed sufficiently” (pg 186, last 3 lines).
Sheridan (Nature Biotech., Feb. 2011, Vol. 29, No. 2, pg 121-128) summarizes gene therapy including cancer gene therapies each of which use specific combinations of vector, protein, promoter and routes of administration to target and treat specific types of cancer (pg 122, Table 1). One combination does not apply to another, one vector does not apply to all cancer, one route of administration does not apply to all types of cancer, one protein does not necessarily apply to all types of cancer. 
Misra (JAPI, Feb. 2013, Vol. 61, pg 127-133) states gene therapy remains an experimental discipline (pg 127, col. 2, 1st full para) and summarizes cancer gene therapy in Table 1 on pg 128. 
Chaveroux (Nature Biotech., 2016, Vol. 34, No. 7, pg 746-753; by the same group) describes regulating genes using an inducible promoter and a diet deficient in essential amino acids (Title). Chaveroux used a vector encoding TNFSF10 (not disclosed by applicants’ original disclosure) operably linked to an AARE to treat gliomas by direct injection (pg 749, col. 1, last line). Pg 748 reiterates the hippocampal example in the specification in which luciferase is expressed in the brain of rats in response to 
These reviews of cancer gene therapy reflect the state of the art at the effective time of filing the instant application (11-8-11) because the facts described in the references remain facts. All cancer gene therapy protocols before, during, and after the time of filing require a specific combination of vector, route of administration, protein and level of expression required to target and treat specific cancers. 
Amino acid response 
Amino acid response (AAR) is the mechanism triggered in mammalian cells by amino acid starvation. The amino acid response pathway is triggered by shortage of any essential amino acid, and results in an increase in activating transcription factor ATF4, which in turn affect many process by sundry pathways to limit or increase the production 
Teachings in the specification and Examples
The specification contemplates using a vector with AARE to treat disease and inducing expression of a protein of interest by feeding the subject an amino acid deficient diet (pg 2; pg 8, last full para). The specification lists possible proteins of interest (para bridging pg 8-9) and possible disease conditions (pg 9, 1st full para), specifically cancer using a “gene of interest coding for an antisense RNA or an interfering RNA (miRNA, siRNA, dsRNA, shRNA, etc.), a ribozyme, a cytotoxic product (such as the thymidine kinase of Herpes Simplex Virus 1 [TK-HSV-1], ricin, cholera and diphtheria toxins, a product of the FCY1 and FUR1 yeast genes coding for uracyl phosphoribosyl transferase or cytosine desaminase), an immunoglobulin, a cell division or signal transduction inhibitor, an expression product of a tumor suppressor gene (p53, Rb, p73, DCC, etc.), an immune-system-simulating polypeptide, a tumor-associated antigen (MUC-1, BRCA-1, early or late antigens [E6, E7, E1, F2, etc.] of a human papillomavirus HPV, etc.), optionally combined with a cytokine gene” (pg 9, 2nd full para). 
The specification teaches: 

“a “CARE (C/EBP-ATF Responsive Element) regulatory sequence” is defined as any target sequence of the eIF2a/ATF4 signaling pathway that is capable of binding the ATF4 transcription factor. In this pathway, the ATF4 transcription factor (activating transcription factor 4, also referred to as CREB2, TAXREB6, TXREB) binds to these CARE sequences in order to induce or regulate the transcription of target genes in response to a given environmental stress (Kilbert et al., Trends Endocrinol Metab. 2009 Nov; 20(9): 436-43)” (pg 6, 1st para) 
“More specifically, in the context of the invention, “amino acid Response Elements (AARE)” are defined as CARE regulatory sequences that are targeted by the ATF4 transcription factor in case of amino acid deficiency: these AARE sequences are specific CARE sequences targeted in case of phosphorylation of eIF2a by GCN2 kinase, with this phosphorylation being induced by an amino acid deficiency, preferably an essential amino acid deficiency (pg 6, 3rd para).

Fig. 1B clearly shows amino acid deficiency causes overexpression of ATF4 which in turn binds the AARE and causes expression. 
Fig. 2A shows a lentiviral vector with 2 AARE operably linked to a TK minimal promoter (inferred from the description of Fig. 3 on pg 4) and a luciferase coding region. 

Fig. 4 teaches lentiviral vectors were injected into the brains of rats, and luciferase was expressed in response to a threonine deficient diet (description on pg 4).  
The specification teaches making a 2XAARE TRIB3-TK-LUC vector (pg 19) shown in Fig. 2 “by subcloning a double-stranded oligonucleotide containing two copies of the CARE/AARE sequence of TRIB3 (-7131 to -7033) at the MluI-Xhol site of the TATA-TK-LUC plasmid construction containing the coding sequence of the luciferase gene originating from pGL3 basic (Promega). The construction was sequenced, and then the leucine deficiency response was tested in transient transfection in HepG2 human cells (liver hepatoma) and in murine cells (MEF: Mouse Embryonic Fibroblasts)”. DNA fragment of 2XARRE-TK-LUC was inserted into a lentiviral vector and used to transduce isolated HeLa cells (pg 19, last partial paragraph). Transgenic mice were made using lentiviral particles comprising the AARE-TK-LUC cassette and luciferase activity was observed (pg 20).
The Figures and Examples in the specification are limited to i) a transgenic mouse containing a reporter gene operably linked to an AARE/minimal promoter, and expressing the reporter gene in response to eating a diet deficient in an essential amino acid injecting; and ii) injecting vector encoding a reporter gene operably linked to an AARE/minimal promoter into the hippocampus of a rat and obtaining reporter gene expression in the hippocampus in response to a diet deficient in an essential amino acid. 
Rejection

Specifically, applicants described making transgenic mice expressing a reporter gene under the control of an AARE: Applicants fail to correlate the transgenic mouse expressing a marker protein to a mouse with any other modified phenotype or gene therapy embodiments. Applicants fail to teach the instructions for using the construct in gene therapy or prevention in claim 16. Applicants fail to teach how to target any cell type listed in claim 20 in vivo. Applicants fail to teach how to make any modulation of any coding sequence in any cell of a mammal in vivo using any “inducible” means as broadly encompassed by claims 12-16, specifically using a composition, i.e. diet, with an amino acid deficiency as required in claims 17-26. Applicants fail to teach how to use the construct to treat or prevent any disease listed in claim 25. Applicants fail to correlate the reporter gene to any protein capable of treating any disease, e.g. cancer. Applicants fail to correlate the expression level obtained using the reporter protein operably linked to the AARE element in transgenic mice to the amount of protein expression level induced via an amino acid deficient diet to the amount of protein expression required to treat or prevent any disease.

Looking to the lists possible proteins of interest in the para bridging pg 8-9 and in claim 22: Applicants fail to teach the amount of expression obtained in the Examples correlates to the amounts for each protein listed required to obtain a therapeutic effect 
Looking specifically to the concept of treating or preventing cancer as encompassed by claim 25 (pg 9, 2nd full para): Applicants fail to teach the amount of expression obtained in the Examples correlates to amounts of antisense/interfering RNA, cytotoxic protein, Ig, TAA, etc. required to treat cancer. The specification fails to teach the AARE/minimal promoter allows therapeutic levels of expression of those proteins would treat cancer. The specification fails to provide any evidence that any route of administration can be used to administer the vector encoding the RNA or proteins other than direct injection into the tumor. The specification fails to provide adequate guidance for the specific combination of vector, level of expression, and route of administration required to use any RNA/protein listed operably linked to an AARE/minimal promoter to treat or prevent cancer. 
Looking to the art of cancer gene therapy available in the art: Sheridan (Feb. 2011), Kauffman (2013), and Misra (2013) (cited above) describe gene therapy protocols available at the time of filing (11-08-11) which include some cancer gene therapy protocols. However, Sheridan, Kauffman, and Misra provide evidence that each cancer gene therapy protocol was limited to a specific combination of vector, promoter, 
Applicants fail to provide adequate guidance for those of skill to apply the AARE/minimal promoter and inducible system required in claims 18 and 23 to any known gene therapy protocol so that those of skill could simply “plug and play”. 
Applicants do not provide adequate guidance that any promoter in any gene therapy protocol can be replaced with the inducible AARE promoter system in claim 18 and 23 such that the same amount of protein expression or any therapeutic effect will be obtained. Please correlate the amount of expression obtained using the inducible AARE/minimal promoter system to those required in “well-established” gene therapy protocols. 
Applicants do not provide adequate guidance for those of skill to apply the specific route of administration in a known gene therapy protocols to any route of administration as broadly encompassed by “obtaining a mammalian cell” or “mammal” in claims 18 and 23. 
Applicants do not provide adequate guidance for those of skill to apply the hippocampal route of administration in Fig. 4 to any route of administration in a known gene therapy protocol as broadly encompassed by “obtaining a mammalian cell” or “mammal” in claims 18 and 23.

Applicants do not provide adequate guidance for those of skill to apply the lentiviral vectors (Fig. 1-4) to any expression cassette in the absence of a vector, any plasmid, adenoviral, AAV, or other vector, or a cell comprising the cassette as broadly encompassed by claim 18 and 23. 
Given the lack of teachings in the specification and the unpredictability in the art at the time of filing it would have required those of skill undue experimentation to determine the structure of the AARE regulatory element, or the specific combination of cassette/vector+cassette/cell+cassette, protein of interest for gene therapy, and route of delivery of disease for treating or preventing any disease, e.g. cancer, specifically using an composition with an amino acid deficiency to induce expression as required in claims 18 and 23. 
Response to arguments
Applicants argue paragraphs 51-55 lists various genes and pathologies, paragraph 81 suggests treating or preventing cancer, paragraph 80 suggests treating disease using gene therapy, and paragraphs 75-76 list routes of administration. Applicants conclude this is adequate for enablement. Applicants’ arguments are not persuasive. As an initial matter, please use page and paragraph number (and line number as necessary) of the original specification when referencing the specification. Do not simply use paragraph numbers because the original disclosure does not have paragraph numbers. Do not simply refer to the US Patent Application Publication 
Applicants point to Chaveroux, Nature Biotech, 2016, Vol. 34, No. 7, pg 746-753 which provides “proof of enablement.” Applicants argue the article describes using a lentiviral vector for expressing “TRAIL” which is a secreted cytokine that acts in a paracrine manner to initiate apoptosis and has been investigated in context of glioblastoma. Applicants’ argument is not persuasive. The effective filing date of claim 1 is 5-18-14 (see above); therefore, Chaveroux cannot be used to support enablement because it was not available at the time of filing. More importantly, the specification does not contemplate treating glioblastoma using a retrovirus encoding TRAIL by stereotaxic injection of the hippocampus as described by Chaveroux. Next, claims 12-14 are not limited to a hippocampal cell, claims 18-25 are not limited to treating 
Applicants summarize the teachings in the specification on pg 11-12 of the response filed 3-15-21 and specifically point to Fig. 3-5. The discussion is not persuasive. Fig. 3 is limited to luciferase expression in transgenic mice; claims 12-15 are not limited to cells of a transgenic mouse or expressing luciferase or any other marker protein. Fig. 4 is limited to injecting a retrovirus encoding luciferase into the hippocampus by stereotaxic injection; however, claims 18-25 are not so limited. In fact, claims 18-25 do not require any therapeutic level of protein expression is induced. Most importantly, the specification does not teach the levels of luciferase expression obtained in the hippocampus are those required to treat any disease. Fig. 5 merely discusses reversing luciferase induction and does not relate to the specific combination of protein, vector, disease, and route of administration required to use in combination with applicants’ novel promoter to obtain a therapeutic effect. Overall, Fig. 3-5 and the rest of the specification do not enable the breadth of claims 12-28. 
If the specification discusses using the method of claims 18-25 for general marker studies in vivo, i.e. Fig. 4, Chaveroux, those arguments should be made clear. 
Written Description
Claims 12-26 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification lacks written description for any mammalian cell in vivo as broadly encompassed by claims 12-17 other than a mouse hippocampal cell comprising a construct comprising a nucleic acid sequence encoding a heterologous marker protein operably linked to the novel promoter. The specification lacks written description for using the construct to express any heterologous protein in any mammalian cell in vivo as broadly encompassed by claims 18-26. Applicants fail to correlate the construct encoding luciferase operably linked to the AARE element to any protein that is not a marker protein, i.e. proteins capable of treating or preventing any disease. Applicants fail to correlate the reporter protein expression level obtained after under induction 
Specifically, applicants described making transgenic mice expressing a reporter gene under the control of an AARE: Applicants fail to correlate the transgenic mouse expressing a marker protein to a mouse with any other modified phenotype or gene therapy embodiments. Applicants fail to teach the instructions for using the construct in gene therapy or prevention in claim 16. Applicants fail to teach how to target any cell type listed in claim 20 in vivo. Applicants fail to teach how to make any modulation of any coding sequence in any cell of a mammal in vivo using any “inducible” means as broadly encompassed by claims 12-16, specifically using a composition, i.e. diet, with an amino acid deficiency as required in claims 17-26. Applicants fail to teach how to use the construct to treat or prevent any disease listed in claim 25. Applicants fail to correlate the reporter gene to any protein capable of treating any disease, e.g. cancer. Applicants fail to correlate the expression level obtained using the reporter protein operably linked to the AARE element in transgenic mice to the amount of protein expression level induced via an amino acid deficient diet to the amount of protein expression required to treat or prevent any disease.
Looking to the example of hippocampal injection in rats (Fig. 4; description on pg 4): Applicants fail to correlate injection into the hippocampus of wild-type rats and obtaining expression of a reporter protein in the hippocampus to any specific gene therapy protocol for treating any disease, e.g. cancer. Applicants fail to provide any evidence that the amount of reporter protein expression obtained in the hippocampus correlates to a therapeutic amount of any specific protein required to treat or prevent 
Looking to the lists possible proteins of interest in the para bridging pg 8-9 and in claim 22: Applicants fail to teach the amount of expression obtained in the Examples correlates to the amounts for each protein listed required to obtain a therapeutic effect for treating or preventing any disease, e.g. cancer. The specification fails to teach the AARE/minimal promoter allows expression at therapeutic levels for any of the proteins listed to treat or prevent any disease, e.g. cancer. The specification fails to provide adequate guidance for the specific combination of vector, level of expression, and route of administration required to target any tissue, e.g. tumor, in a patient and express therapeutic levels of any protein of interest operably linked to an AARE/minimal 
Looking specifically to the concept of treating or preventing cancer as encompassed by claim 25 (pg 9, 2nd full para): Applicants fail to teach the amount of expression obtained in the Examples correlates to amounts of antisense/interfering RNA, cytotoxic protein, Ig, TAA, etc. required to treat cancer. The specification fails to teach the AARE/minimal promoter allows therapeutic levels of expression of those proteins would treat cancer. The specification fails to provide any evidence that any route of administration can be used to administer the vector encoding the RNA or proteins other than direct injection into the tumor. The specification fails to provide adequate guidance for the specific combination of vector, level of expression, and route of administration required to use any RNA/protein listed operably linked to an AARE/minimal promoter to treat or prevent cancer. 
Looking to the art of cancer gene therapy available in the art: Sheridan (Feb. 2011), Kauffman (2013), and Misra (2013) (cited above) describe gene therapy protocols available at the time of filing (11-08-11) which include some cancer gene therapy protocols. However, Sheridan, Kauffman, and Misra provide evidence that each cancer gene therapy protocol was limited to a specific combination of vector, promoter, protein, route of administration, target tissue and therapeutic effect. Applicants fail to provide adequate guidance for those of skill to successfully apply the teachings in the instant application to the specific method described by Sheridan, Kauffman, Misra or any other cancer gene therapy known in the art at time of filing. In particular, the AARE/minimal promoter is inducible while the promoters used in “well-established” are not. 

Applicants do not provide adequate guidance that any promoter in any gene therapy protocol can be replaced with the inducible AARE promoter system in claim 18 and 23 such that the same amount of protein expression or any therapeutic effect will be obtained. Please correlate the amount of expression obtained using the inducible AARE/minimal promoter system to those required in “well-established” gene therapy protocols. 
Applicants do not provide adequate guidance for those of skill to apply the specific route of administration in a known gene therapy protocols to any route of administration as broadly encompassed by “obtaining a mammalian cell” or “mammal” in claims 18 and 23. 
Applicants do not provide adequate guidance for those of skill to apply the hippocampal route of administration in Fig. 4 to any route of administration in a known gene therapy protocol as broadly encompassed by “obtaining a mammalian cell” or “mammal” in claims 18 and 23.
Applicants do not provide adequate guidance for those of skill to apply the specific target any tissue, e.g. tumor, in one known gene therapy (e.g. cancer) protocol, to any other disease as broadly encompassed by claim 18 and 23. 
Applicants do not provide adequate guidance for those of skill to apply the lentiviral vectors (Fig. 1-4) to any expression cassette in the absence of a vector, any 
Accordingly, the specification lacks written description for cells in vivo, a kit for gene therapy, or obtaining any mammalian cell or mammal comprising a construct encoding any protein inducible by any means as broadly encompassed by claims 12-16, specifically using a composition, i.e. diet, with an amino acid deficiency as required in claims 17-26. 
Response to arguments
Applicants argue paragraph 50 supports using essential amino acids to induce protein expression. Applicants’ argument is not persuasive because it does not address the issues at hand. 
Applicants argue paragraph 51 lists various genes and pathologies and conclude this is adequate for written description. Applicants’ arguments are not persuasive because they do not address the deficiencies specifically discussed in the office action regarding merely listing proteins, diseases, and routes of administration. The paragraph bridging pg 8-9 and claim 22 lists various diseases; however, applicants fail to teach the amount of expression obtained in the Examples correlates to the amounts for each protein listed required to obtain a therapeutic effect for treating or preventing any disease, e.g. cancer. The specification fails to teach the AARE/minimal promoter allows expression at therapeutic levels for any of the proteins listed to treat or prevent any disease, e.g. cancer. The specification fails to provide adequate guidance for the specific combination of vector, level of expression, and route of administration required to target any tissue, e.g. tumor, in a patient and express therapeutic levels of any 
Applicants point to Chaveroux, Nature Biotech, 2016, Vol. 34, No. 7, pg 746-753 for support (pg 15 of the response filed 3-15-21). Applicants argue the article describes using a lentiviral vector for expressing “TRAIL” which is a secreted cytokine that acts in a paracrine manner to initiate apoptosis and has been investigated in context of glioblastoma. Applicants’ argument is not persuasive. The effective filing date of claim 1 is 5-18-14 (see above); therefore, Chaveroux cannot be used to support of what applicants described at the time of filing because it was not available at the time of filing. More importantly, the specification does not contemplate treating glioblastoma using a retrovirus encoding TRAIL by stereotaxic injection of the hippocampus as described by Chaveroux. Next, claims 12-14 are not limited to a hippocampal cell, claims 18-25 are not limited to treating glioblastoma using a retrovirus encoding TRAIL by stereotaxic injection of the hippocampus as described by Chaveroux, claims 18-25 do not even require any therapeutic level of protein expression is induced, and the specification does not teach the novel promoter causes therapeutic levels of protein expression when administered via a retrovirus using stereotaxic injection of the hippocampus. Accordingly, applicants’ argument is not persuasive because Chaveroux teaches more than the original teachings in the specification and was not available at the time of filing and because the claims are not commensurate in scope with the teachings of Chaveroux. 
Applicants point to Fig. 3-5. The discussion is not persuasive. Fig. 3 is limited to luciferase expression in transgenic mice; claims 12-15 are not limited to cells of a any therapeutic level of protein expression is induced. Most importantly, the specification does not teach the levels of luciferase expression obtained in the hippocampus are those required to treat any disease. Fig. 5 merely discusses reversing luciferase induction and does not relate to the specific combination of protein, vector, disease, and route of administration required to use in combination with applicants’ novel promoter to obtain a therapeutic effect. Overall, Fig. 3-5 and the rest of the specification do not provide adequate written description for the breadth of claims 12-28. 
Indefiniteness
Claims 1, 3-22 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i) The metes and bounds of a “minimal promoter of [thymidine kinase] TK, CMV, or HSP gene” in claim 1 are unclear. Pg 5, lines 6-8, defines the phrase “minimal promoter” as a promoter consisting of a transcription start site and functional sequences for binding the transcription start complex (TATA-box) inside a cell/host organism; however, it is unclear how to apply it in context “of TK, CMV or HSP gene” as claimed. Specifically, it is unclear whether the concept is limited to a well-known minimal TK, CMV, or HSP promoter or if the concept encompasses any promoter from a TK, CMV, 
Response to arguments
Applicants argue the phrase “minimal promoter” is defined in the specification. Applicants’ argument is not persuasive because the rejection is based on how to apply the definition to a TK, CMV, or HSP gene as required in claim 1. It is unclear whether the concept of a “minimal promoter of TK [ ] gene”, for example, is limited to a well-known “minimal TK promoter” (consisting of a transcription start site and sequences that bind a TATA-box) or if the concept encompasses any promoter from a TK gene that consists of a transcription start site and a sequence that binds a TATA-box. 

ii) The metes and bounds of an ATF4-binding C/EBP-ATF responsive element regulatory sequence in claim 1 cannot be determined. First, the metes and bounds of “C/EBP-ATF responsive element” within the phrase is indefinite because it is unclear what structures or functions are associated with the phrase. Pg 6 teaches “a ‘CARE (C/EBP-ATF Responsive Element) regulatory sequence’ is defined as any target sequence of the eIF2.alpha./ATF4 signaling pathway that is capable of binding the ATF4 transcription factor. In this pathway, the ATF4 transcription factor (activating transcription factor 4, also referred to as CREB2, TAXREB6, TXREB) binds to these CARE sequences in order to induce or regulate the transcription of target genes in response to a given environmental stress (Kilbert et al., Trends Endocrinol Metab. 2009 November; 20(9): 436-43).” However, the metes and bounds of “the target sequence of the eIF2.alpha./ATF4 signaling pathway” within the definition cannot be ascertained. It is unclear if the phrase “C/EBP-ATF responsive element” is defined by a structure or a function, and the “target sequence of the eIF2.alpha/ATF4 signaling pathway” is defined by a structure or a The phrase “C/EBP-ATF composite site’ was coined by Wolfgang et al. during a regulatory study of the C/EBP homology protein (CHOP) gene (13). For this same site, Fawcett et al. later showed that in response to arsenite-induced stress ATF4 initially binds to the site as an activator and is then replaced by ATF3, which serves as a repressor (14). Since those initial studies, many C/EBP-ATF composite sequences have been identified, which has led to a consensus of 5’-TGATGXAAX-3’. Given that ATF4 synthesis is increased in response to a wide array stresses ranging from heme deficiency, double stranded RNA, unfolded protein response, hypoxia, and amino acid deprivation (8), the number and function of C/EBP-ATF4 responsive genes is quite large (12). To retain the original nomenclature of “C/EBP-ATF” and to reflect the broad functions of this collection of sequences, we will refer to them collectively as C/EBP-ATF response elements (CARE).” This is reiterated by Fu (Physiol. Genomics, 2013, Vol. 45, pg 127-137) (pg 127, col. 2). Moreover, Brasse-Lagnel (FEBS J, 2009, Vol. 276, pg 1826-1844) described various amino acid response elements (AARE) including the one that targets the CHOP gene and involves transcription factors ATF2 and ATF4. Other AARE-NSREs “involve” ATF4 as well as C/EBPβ (Table 1). 
    PNG
    media_image1.png
    270
    653
    media_image1.png
    Greyscale
 
Okada (Biochem. J, 2002, Vol. 366, pg 575-594) taught various AAREs in the promoter regions of various [“Group B”] genes:

    PNG
    media_image2.png
    365
    352
    media_image2.png
    Greyscale

If applicants are defining the phrase using a structure, it is unclear whether applicants define the phrase using the consensus of 5’-TGATGXAAX-3’ or some other means described by Brasse-Lagnel or Okada. If applicants are defining the phrase using function, those functions are not clearly set forth in the specification, especially in view of the functions described by Shan, Brasse-Lagnel, or Okada. Accordingly, those of skill would not be able to determine when they had a promoter with an “ATF4-binding C/EBP-ATF responsive element” as claimed. 
	Response to arguments
	Applicants argue the phrase is clear because it is limited to an ATF4-binding CARE regulatory element selected from SEQ ID O: 1-6. Applicants’ argument is not persuasive because the name of the “responsive element” and the functions associated with it are unclear. 
4 responsive element” or if it encompasses any “C/EBP-ATF responsive element”. It is unclear whether ATF3 or ATF2 (see Table 1 of Brasse-Lagnel) involvement is encompassed by the claim or if claim 1 is strictly limited to involvement of ATF4. 
iv) It is unclear whether the nucleic acids of SEQ ID NO: 2-6 are “ATF4-binding CARE regulatory sequences” or if they contain “ATF4-binding CARE regulatory sequences”. Bruhat (Mol. Cell. Biol., 2000, Vol. 20, No. 19, pg 7192-7204) described numerous mutants of CHOP (a CCAAT/enhancer binding protein (C/EBP)-related gene) cis-positive elements that are amino acid responsive elements (AARE) (pg 7194, “localization of an upstream positive element involved in activation of CHOP transcription by leucine starvation” and “The cis-positive element in the CHOP promoter is an AARE”) (see “mt1”-“mt9” in Fig. 1). “Mutations in the 5’ CHOP sequence were made by substituting TAGA for GCCC (SP-1 mutant) or CAGATC for ATTGCA (C/EBP-ATF mutant) in both the sense and antisense orientations to create pCHOP-LUC-mt1 and pCHOPLUC-mt2 construct”. “The mutation series in the CHOP AARE sequence was made by substituting CCT for AAC (mt3), CAG for ATT (mt4), ATG for GCA (mt5), GAC for TCA (mt6), GAA for TCC (mt7), AAT for CCG (mt8), and CTTATTGCATCATCCCCGC for AACATTGCATCAGAAAATC (mt9) in both the sense and antisense orientation.” CTTATTGCATCATCCCCGC (mt9) is closest to SEQ ID NO: 3 claimed: AACATTGCATCATCCC; however, it is unclear whether SEQ ID NO: 3 is the “ATF4-binding CARE regulatory sequence” or if it contains ATTGCATCA which is the “ATF4-binding CARE regulatory sequence”. 

vi) The metes and bounds of the phrase MHC antigen “or polypeptides acting on the expression of the corresponding gene” in claim 7 and 22 are unclear. It cannot be determined which proteins “act on the expression” of the desired gene. The metes and bounds of “corresponding gene” are unclear because it cannot be determined to what it refers. If it means proteins that “act of the expression of” MHC molecules, the function of the action cannot be determined, and the structures are not defined. Accordingly, the concept is indefinite and should be deleted. 
vii) The metes and bound of “polypeptide capable of inhibiting viral, bacterial, or parasitic infection or development thereof” in claims 7 and 22 is indefinite. While viral, bacterial, or parasitic proteins can be envisioned, it is unclear whether the phrase encompasses cytokines, enzymes, growth factors, viral antigens, bacterial antigens, etc. or if the phrase is limited to viral proteins, bacterial proteins or parasitic proteins capable of treating or preventing infection. 
viii) The concept of proteins that “positively” or “negatively” act on apoptosis in claims 7 and 22 is indefinite because it cannot be determined what proteins are encompassed by the claim and what “actions” are encompassed by the phrase. It is unclear whether proteins that cause “no action on apoptosis” are encompassed by the claim because, in some research contexts, “no action on apoptosis” is “positive” and in 
ix) The metes and bound of “targeted condition” in claims 7 and 22 is indefinite. It is unclear if the phrase is limiting the location of a condition or if it encompasses any protein having any therapeutic effect on any desired “condition”. Perhaps the concept is intended to mean “therapeutic protein”. 
x) The metes and bounds of “stably incorporated into its genome” in claim 13 is unclear because it is unclear when “stable” incorporation is obtained. It is unclear whether the phrase encompasses incorporation of the sequence after 24 hrs or if the phrase is limited to testing “incorporation” only after 1 week, 2, weeks, 4 weeks, etc. Accordingly, those of skill would not be able to determine when they were infringing on the claim. 
xi) The metes and bounds of “a composition for enforcing an essential amino-acid deficiency” in claim 17 are unclear. In this case, the concept clearly encompasses using media without leucine to create an essential amino acid deficiency; however, it is unclear if the concept is limited to any media without an essential amino acid or if other aspects are encompassed by the phrase. 
xii) The metes and bound of “implies the activation of GCN2 kinase” in claim 18 are unclear. It is unclear when activation of GCN2 kinase is “implied”. Claim 18 is also indefinite because it is unclear whether the phrase is a mechanism of action of the “inducible promoter” or if it an element that further limits the function of the “inducible promoter”. For example, it is unclear whether all inducible promoters comprising SEQ ID NO: 2-6 and a TK minimal promoter “imply activation of GCN2 kinase [ ] mediated by 
xiii) Claim 20 is indefinite because it is unclear if applicants are attempting to claim any hematopoietic, muscle, cardiac, pulmonary,… cell or if applicants are limited to cells with any hematopoietic, muscle, cardiac, pulmonary,… cell “origin”.  
xiv) Claim 23 is indefinite because it is unclear whether the composition is simply fed to the mammal or if the composition is somehow otherwise “enforced” to feed, i.e. force fed. 
xv) Claim 25 is indefinite because it is unclear when a “mammal” is “suffering”. The term is arbitrary, so those of skill can’t tell when the metes and bounds of “suffering” occur, especially in mammals that don’t speak. 
xvi) The markush group in claim 26 is flawed because it sets forth “a disease selected from the group consisting of” then lists “diseases”. The list should simply contain a list of diseases, i.e. proliferative disease, infectious disease, genetic disease, cardiovascular disease, neurological disease. In fact, Markush language may be deleted, i.e. ---wherein the mammal has a proliferative, infectious, genetic, cardiovascular, or neurological disease---. 
Response to arguments
Applicants do not argue any of rejections iii-xvi. 
Claim Rejections - 35 USC § 102

Claim Rejections - 35 USC § 103
The rejection of claim 1, 5-7, 9-12, 14-22 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruhat (Mol. Cell. Biol., 2000, Vol. 20, No. 19, pg 7192-7204) has been withdrawn because the concept of including 6 CARE sequences previously required in claim 2 (now canceled) has been incorporated into claim 1.  

Claim 1, 5-7, 9-12, 14-22 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruhat (Mol. Cell. Biol., 2000, Vol. 20, No. 19, pg 7192-7204) further in view of Bruhat (Mol. Cell. Biol., 2000, Vol. 20, No. 19, pg 7192-7204). 
Bruhat taught a nucleic acid construct comprising a promoter that is 2 copies of “CHOP AARE” (AACATTGCATCATCCCCGC pg 7198, Fig. 5A) operably linked to and 5’ of a TK minimal promoter (pg 7198, Fig. 5B; pg 7194, col. 2, 1st full para). The CHOP AARE” of Bruhat contains SEQ ID NO: 3 (AACATTGCATCATCCC) as claimed. The promoter was operably linked to a nucleic acid sequence encoding luciferase (Fig. 1). 
The expression of luciferase was induced using a “leucine starvation” (abstract and throughout) which is equivalent to claim 5. Luciferase is a polypeptide of interest as required in claim 6. Luciferase is an enzyme as required in claim 7. Claim 8 has been included because luciferase inherently has an N-terminal secretory signal peptide that is amino acids 1-16 which is essential for luciferase folding and functional activity as well 
Bruhat did not teach there were 6 copies of the AARE as required in claim 1. 
However, Bruhat taught two copies of the AARE enhanced leucine starvation-induced activity of luciferase synergistically as compared to one copy of the AARE (Fig. 3A, item 3). 
. 
Response to arguments
Applicants argue the amendment overcomes the rejection. It does not for reasons set forth above. 

Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruhat (Mol. Cell. Biol., 2000, Vol. 20, No. 19, pg 7192-7204) in view of Bruhat (Mol. Cell. Biol., 2000, Vol. 20, No. 19, pg 7192-7204) as applied to claims 1, 5-7, 9-12, 14-22 and further in view of Clerc (EP1586902 10-19-05) AED45799. 
Bruhat obviated a nucleic acid construct comprising a promoter that is an AFT4 CARE regulatory sequence that consists of 6X “CHOP AARE” for reasons set forth above. Bruhat did not teach the TK minimal promoter was SEQ ID NO: 1. 
However, SEQ ID NO: 1 is described by Clerc as AED45799. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to use a TK minimal promoter as described by Bruhat using AED45799 described 
Claim 7 has been included because SEQ ID NO: 3 and SEQ ID NO: 1 are taught by Bruhat and Clerc and because SEQ ID NO: 7 = SEQ ID NO: 3 + SEQ ID NO: 1. 
Response to arguments
Applicants argue the amendment overcomes the rejection. It does not for reasons set forth above. 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruhat (Mol. Cell. Biol., 2000, Vol. 20, No. 19, pg 7192-7204) in view of Bruhat (Mol. Cell. Biol., 2000, Vol. 20, No. 19, pg 7192-7204) as applied to claims 1, 5-7, 9-12, 14-22 and further in view of Tannous (Mol. Therapy, 2005, Vol. 11, No. 3, pg 435-443) as supported by Gaur (ACS Chem. Biol., 2017, No. 12, pg 2345-2353). 
Bruhat obviated a nucleic acid construct comprising a promoter that is an AFT4 CARE regulatory sequence that consists of 6X “CHOP AARE” for reasons set forth above. Bruhat did not teach the construct had a “sequence coding for a signal peptide” “upstream of the” heterologous coding sequence as required in claim 8. 
However, Tannous taught a codon-optimized Gaussia luciferase (GLUC) cDNA for mammalian gene expression. It was found to be naturally secreted which is evidence that the coding sequence inherently MUST have a 5’ secretory signal peptide sequence “upstream” of the luciferase coding region as encompassed by claim 8. The 5’ terminal secretory signal peptide is amino acids 1-16 and is essential for GLUC folding, functional activity, and secretion (abstract of Gaur) and is inherent in the GLUC cDNA described by Tannous as evidenced by functional expression and secretion. 
. 
Response to arguments
Applicants argue the amendment overcomes the rejection. It does not for reasons set forth above.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruhat (Mol. Cell. Biol., 2000, Vol. 20, No. 19, pg 7192-7204) in view of Bruhat (Mol. Cell. Biol., 2000, Vol. 20, No. 19, pg 7192-7204) as applied to claims 1, 5-7, 9-12, 14-22 and further in view of Schambach (Mol. Therapy, 2007, Vol. 15, No. 6, pg 1167-1173). 
Bruhat taught a nucleic acid construct comprising a promoter that is an AFT4 CARE regulatory sequence that consists of 6X “CHOP AARE” for reasons cited above. Bruhat did not teach the construct stably integrated into the genome of the cells as required in claim 13. 
However, Schambach described a lentiviral vector with two copies of an upstream sequence element (USE) from a simian virus (SV) operably linked to a coding sequence that stably integrated into the genome of cells in vitro. 
. 
Response to arguments
Applicants argue the amendment overcomes the rejection. It does not for reasons set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Averous (J. Biol. Chem., 2004, Vol. 279, No. 7, pg 5288-5297) induced expression of the CHOP gene by leucine starvation using an AARE with a minimum core sequence of ATTGCATCA (pg 5288, col. 2). The probe for the CHOP-AARE is 5’-aacattgcatcatccccgc-3’ (pg 5289, col. 1, last paragraph). 
Chaveroux (Mol. Cell. Biol., 2009, Vol. 26, No. 24, pg 6515-6526) taught a plasmid encoding luciferase operably linked to a promoter inducible by leucine starvation comprising 2X AARE and a minimum TK promoter (pg 6516, col. 2). 

No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632